

	

	

		II

		109th CONGRESS

		1st Session

		S. 319

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2005

			Mr. Domenici (for

			 himself and Mr. Kennedy) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to revise the

		  amount of minimum allotments under the Projects for Assistance in Transition

		  from Homelessness program.

	

	

		

			1.

			Minimum allotments under the Projects for Assistance in

			 Transition from Homelessness program

			Section 524 of the

			 Public Health Service Act

			 (42 U.S.C.

			 290cc–24) is amended to read as follows:

			

				

					524.

					Determination of amount of allotment

					

						(a)

						Determination under formula

						Subject to subsection (b), the allotment required in section

				521 for a State for a fiscal year is the product of—

						

							(1)

							an amount equal to the amount appropriated under section 535

				for the fiscal year; and

						

							(2)

							a percentage equal to the quotient of—

							

								(A)

								an amount equal to the population living in urbanized areas of

				the State involved, as indicated by the most recent data collected by the

				Bureau of the Census; and

							

								(B)

								an amount equal to the population living in urbanized areas of

				the United States, as indicated by the sum of the respective amounts determined

				for the States under subparagraph (A).

							

						(b)

						Minimum allotment

						

							(1)

							In general

							Subject to paragraph (2), the allotment for a State under

				section 521 for a fiscal year shall, at a minimum, be the greater of—

							

								(A)

								the amount the State received under section 521 in fiscal year

				2005; and

							

								(B)

								$600,000 for each of the several States, the District of

				Columbia, and the Commonwealth of Puerto Rico, and $100,000 for each of Guam,

				the Virgin Islands, American Samoa, and the Commonwealth of the Northern

				Mariana Islands.

							

							(2)

							Condition

							If the funds appropriated in any fiscal year under section 535

				are insufficient to ensure that States receive a minimum allotment in

				accordance with paragraph (1), then—

							

								(A)

								no State shall receive less than the amount they received in

				fiscal year 2005; and

							

								(B)

								any funds remaining after amounts are provided under

				subparagraph (A) shall be used to meet the requirement of paragraph (1)(B), to

				the maximum extent possible.

							.

		

